IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM NETTING,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-5683

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

William Netting, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Donna A. Gerace, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      Appellant appeals the trial court’s order denying his petition for writ of

mandamus, pursuant to which he sought an order instructing the Clerk of the Court

for the Fourth Judicial Circuit to provide, at public expense, a copy of the

transcripts of his postconviction evidentiary hearing.         The State concedes

Appellant is entitled to the relief he sought, and we agree.
      For appeals from indigent defendants, Florida Rule of Appellate Procedure

9.141(b)(3)(A) requires the clerk of court for the lower tribunal to notify the

designated court reporter to prepare a transcript of any evidentiary hearing held in

regard to a postconviction motion filed pursuant to Florida Rule of Criminal

Procedure 3.850. The clerk of court is then responsible for transmitting the record,

including the transcript, to the appropriate appellate court. See Fla. R. App. P.

9.141(b)(3)(B)(i).   The clerk of court must also serve a copy of the record,

including the transcript, on counsel appointed to represent the indigent defendant.

See Fla. R. App. P. 9.141(b)(3)(B)(iii).

      Here, due to mistake or oversight by the clerk’s office (and appellate

counsel), none of this was done with respect to the transcripts at issue. Thus, this

court affirmed, without the benefit of these transcripts, the trial court’s order

denying Appellant’s motion for postconviction relief filed pursuant to Florida Rule

of Criminal Procedure 3.850. See Netting v. State, 122 So. 3d 871 (Fla. 1st DCA

2012). It is clear, however, that Appellant was then, and is now, entitled to a copy

of the transcripts from the three-day evidentiary hearing on his postconviction

motion.   See Lewis v. State, 39 Fla. L. Weekly D662, D663 (Fla. 1st DCA

March 27, 2014) (holding that, “in general, an indigent defendant is entitled to his

or her own copy of the record in proceedings in which he or she is proceeding

pro se, such as in Anders appeals, and, at the conclusion of representation, is

                                           2
entitled to the record in the possession of trial counsel that was prepared at public

expense.”) (footnote and citation omitted).

      Based on the foregoing, we reverse the trial court’s order denying

Appellant’s petition for writ of mandamus for the court to issue an order

instructing the clerk of court to provide Appellant with the requested transcripts of

the three-day evidentiary hearing.

      REVERSED and REMANDED with instructions.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.




                                         3